 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   RONALD DWAYNE SCOTT, JR.,         ) Case No. EDCV 19-2090-JFW (JPR)
11                                     )
                          Plaintiff,   ) ORDER DISMISSING FIRST AMENDED
12                                     ) COMPLAINT WITH LEAVE TO AMEND
                     v.                )
13                                     )
     ROBERT SHIVELY,                   )
14   Pennsylvania Department of        )
     Transportation Director,          )
15                                     )
                          Defendant.   )
16                                     )

17           On October 18, 2019, Plaintiff, proceeding pro se, filed a
18   civil-rights action under 42 U.S.C. § 1983.       Before the Court
19   could consider his request to proceed in forma pauperis or screen
20   the Complaint, he filed a First Amended Complaint on November 15,
21   2019.       He was subsequently granted leave to proceed in forma
22   pauperis.1
23
             1
            Plaintiff appears to have attempted to serve the Summons and
24   Complaint on U.S. Attorney for the Western District of Pennsylvania
25   Scott W. Brady. (See Non-Service Reports, ECF Nos. 10-11.) It is
     not clear why Plaintiff would serve a federal official when he sues
26   a state one. Beyond that, any attempt at service by Plaintiff is
     improper. Under 28 U.S.C. § 1915(e)(2), the Court must, before
27   ordering service of a pleading filed by a plaintiff proceeding in
     forma pauperis, review it and dismiss it if it is “frivolous or
28   malicious,” “fails to state a claim on which relief may be

                                          1
 1        Plaintiff sues Defendant, who he claims is the “Director” of
 2   Pennsylvania’s Department of Transportation (PennDOT), in his
 3   official capacity.   (FAC at 1-2.)2    His claims arise from the
 4   suspension of his California personal and commercial driver’s
 5   licenses.   He alleges that California DMV officials suspended
 6   those licenses, which he had held for over 30 years, because his
 7   driving privileges had been suspended in Pennsylvania.     (Id. at
 8   2-3, 5, 9.)   After he unsuccessfully attempted to renew his
 9   licenses in 2017, he discovered that PennDOT had suspended his
10   license in 1982 when he failed to pay an arbitrator’s judgment
11   against him stemming from a 1979 car accident in Pittsburgh.
12   (Id. at 2-4, 6.)
13        Plaintiff contacted PennDOT and was told that “an
14   administrative notice” concerning the suspension “was mailed out
15   to [him] in 1982.”   (Id. at 6.)   He alleges that he has never
16   been in an accident in Pittsburgh, was not notified of any
17   judicial hearing about the accident, never had any opportunity to
18   “challenge the validity of the case,” and was not notified of any
19
     granted,” or “seeks monetary relief against a defendant who is
20
     immune from such relief.” For the reasons stated in this order,
21   the FAC does not state any claims on which relief might be granted
     and seeks monetary relief from an immune defendant. In any event,
22   if and when the Court orders service of process, it must be done by
     the U.S. Marshal, not Plaintiff. See § 1915(d).
23
          2
            Shively does not in fact appear to be PennDOT’s director.
24   Yassmin   Gramian   is   Pennsylvania’s    acting   secretary   of
25   transportation, PennDOT’s head officer. See Sec’y of Transp., Pa.
     Dep’t      of     Transp.,        https://www.penndot.gov/
26   about-us/DepartmentExecutives/Pages/SecretaryofTransportation.aspx
     (last visited Jan. 16, 2020). She replaced Leslie Richards, who
27   had been the secretary since 2015.     See Patricia Madej, SEPTA
     Appoints PennDOT Secretary Leslie Richards as General Manager, The
28   Phila. Inquirer (Nov. 21, 2019).

                                        2
 1   “administrative or judicial hearing” before his license was
 2   suspended.   (Id. at 4-7.)    A PennDOT representative told him that
 3   he had to pay the amount owed or “otherwise there was nothing
 4   [PennDOT] could do” about the suspension.    (Id. at 5.)   His
 5   letter to PennDOT requesting an investigation of his “complaint
 6   of unlawful suspension” was received but never responded to (id.
 7   at 5, 7; see id., Exs. G & H),3 and he has not been provided “any
 8   proof” that the alleged accident occurred or that a judgment was
 9   rendered against him (id. at 8).
10        After screening the FAC under 28 U.S.C. § 1915(e)(2), the
11   Court finds that its allegations fail to state a claim on which
12   relief might be granted.     Because at least some of his claims
13   might be cured by amendment, they are dismissed with leave to
14   amend.   See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.
15   2000) (en banc) (holding that pro se litigant must be given leave
16   to amend complaint unless absolutely clear that deficiencies
17   cannot be cured).   Plaintiff’s claims against Defendant in his
18   official capacity for damages cannot be cured and therefore are
19   dismissed with prejudice.    If Plaintiff desires to pursue any of
20   his claims, he is ORDERED to file a second amended complaint
21   within 28 days of the date of this order, remedying the
22   deficiencies discussed below.
23
24
25        3
            Plaintiff attached exhibits to his original Complaint but
26   not to his amended one, which is the operative pleading. He must
     attach all exhibits to which he refers to any amended complaint he
27   chooses to file in response to this order. For now, the Court
     refers to the exhibits attached to the original Complaint and
28   referenced in the amended one.

                                        3
 1                            STANDARD OF REVIEW

 2        A complaint may be dismissed as a matter of law for failure

 3   to state a claim “where there is no cognizable legal theory or an

 4   absence of sufficient facts alleged to support a cognizable legal

 5   theory.”   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d

 6   1035, 1041 (9th Cir. 2010) (as amended) (citation omitted);

 7   accord O’Neal v. Price, 531 F.3d 1146, 1151 (9th Cir. 2008).     In

 8   considering whether a complaint states a claim, a court must

 9   generally accept as true all the factual allegations in it.

10   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hamilton v. Brown,

11   630 F.3d 889, 892-93 (9th Cir. 2011).   The court need not accept

12   as true, however, “allegations that are merely conclusory,

13   unwarranted deductions of fact, or unreasonable inferences.”    In

14   re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)

15   (citation omitted); see also Shelton v. Chorley, 487 F. App’x

16   388, 389 (9th Cir. 2012) (finding that district court properly

17   dismissed civil-rights claim when plaintiff’s “conclusory

18   allegations” did not support it).

19        Although a complaint need not include detailed factual

20   allegations, it “must contain sufficient factual matter, accepted

21   as true, to ‘state a claim to relief that is plausible on its

22   face.’”    Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

23   Twombly, 550 U.S. 544, 570 (2007)); Yagman v. Garcetti, 852 F.3d

24   859, 863 (9th Cir. 2017).   A claim is facially plausible when it

25   “allows the court to draw the reasonable inference that the

26   defendant is liable for the misconduct alleged.”   Iqbal, 556 U.S.

27   at 678.    “A document filed pro se is ‘to be liberally construed,’

28   and ‘a pro se complaint, however inartfully pleaded, must be held

                                       4
 1   to less stringent standards than formal pleadings drafted by

 2   lawyers.’”   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

 3   curiam) (citations omitted); Byrd v. Phx. Police Dep’t, 885 F.3d

 4   639, 642 (9th Cir. 2018) (per curiam).

 5                                 DISCUSSION

 6        Plaintiff sues Defendant exclusively in his official

 7   capacity as PennDOT’s “Director,” seeking only damages.   (FAC at

 8   1-2, 10.)    Even assuming Defendant is in fact a PennDOT employee,

 9   Plaintiff’s claims against him fail.4

10        The Supreme Court has held that an “official-capacity suit

11   is, in all respects other than name, to be treated as a suit

12   against the entity.”   Kentucky v. Graham, 473 U.S. 159, 166

13   (1985); see also Brandon v. Holt, 469 U.S. 464, 471-72 (1985).

14   Such a suit “is not a suit against the official personally, for

15   the real party in interest is the entity.”   Graham, 473 U.S. at

16   166 (emphasis in original).    Thus, Plaintiff’s official-capacity

17   claims are properly treated as claims against the Pennsylvania

18   Department of Transportation.    See Shilling v. Crawford, 377 F.

19   App’x 702, 704-05 (9th Cir. 2010) (suits against state officials

20   in official capacity for damages are “no different than suits

21   against the state itself”).

22        Based on sovereign-immunity principles, the 11th Amendment

23   dictates that the State, its agencies, and its officials acting

24
          4
25          The Court assumes for purposes of this order that venue is
     proper in the Central District of California, although it is not
26   clear that “a substantial part of the events or omissions giving
     rise to the claim occurred” here or that a “substantial part” of
27   any property at issue is “situated” here. § 1391(b)(2).
28

                                       5
 1   in their official capacity cannot be sued for money damages.    See
 2   Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (“We
 3   hold that neither a State nor its officials acting in their
 4   official capacities are ‘persons’ under § 1983.”); Lavia v. Pa.
 5   Dep’t of Corr., 224 F.3d 190, 195 (3d Cir. 2000) (finding that
 6   “Pennsylvania legislature has, by statute, expressly declined to
 7   waive its Eleventh Amendment immunity” for claims brought in
 8   federal court); Leer v. Murphy, 844 F.2d 628, 631-32 (9th Cir.
 9   1988) (holding that 11th Amendment bars official-capacity actions
10   for damages against state officials).   Thus, Plaintiff’s § 1983
11   claims for money damages against Defendant in his official
12   capacity are barred by the 11th Amendment.    See Daye v.
13   Pennsylvania, 483 F.2d 294, 299 (3d Cir. 1973) (holding that
14   PennDOT was entitled to 11th Amendment immunity); Carpellotti v.
15   Dep’t of Transp., No. 16-cv-00998, 2016 WL 11658897, at *1 (W.D.
16   Pa. Nov. 23, 2016) (finding suit for money damages against
17   PennDOT and its secretary of transportation barred by 11th
18   Amendment); see also Lacambra v. City of Orange, No. 8:18-cv-
19   00960-RGK-KES, 2019 WL 3416684, at *4 (C.D. Cal. July 1, 2019)
20   (holding that “[f]ederal courts consistently find [California]
21   DMV immune from suit in § 1983 actions” and collecting cases),
22   accepted by 2019 WL 3412161 (C.D. Cal. July 26, 2019).
23        Accordingly, because Defendant is immune from suit for
24   damages in his official capacity, those claims are dismissed
25   without leave to amend and with prejudice.5
26
27        5
              Plaintiff is warned that the FAC’s allegations are also
     inadequate to state any individual-capacity claims against
28   Defendant. To state a claim under § 1983, “a plaintiff must allege

                                     6
 1        To be sure, the 11th Amendment does not bar official-
 2   capacity claims against state officials for prospective
 3   injunctive relief, to end a continuing violation of federal law.
 4   See Ex parte Young, 209 U.S. 123, 155-57 (1908); Doe v. Lawrence
 5   Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir. 1997).      But
 6   Plaintiff seeks only damages and has not requested any injunctive
 7   relief.   (See FAC at 1-2, 10.)    To the extent he wishes to do so
 8   in any amended pleading, he may not base it on his suggestion
 9   that Pennsylvania does “not have any legal authority or
10   jurisdiction” to suspend his California driver’s licenses.     (Id.
11   at 6; see also id. at 9-10.)      California and Pennsylvania are
12   signatories to the Driver License Compact, see Cal. Veh. Code
13   § 15000, an agreement under which a signatory state may not issue
14   a driver’s license if the applicant’s license has been suspended
15   by a licensing authority in another signatory state, id.
16   § 15024(1).
17
18
     the violation of a right secured by the Constitution . . .
19   committed by a person acting under color of state law.” West v.
     Atkins, 487 U.S. 42, 48 (1988).       To establish a defendant’s
20   liability, the plaintiff must show either the defendant’s direct,
21   personal participation in the constitutional violation or some
     sufficient causal connection between the defendant’s conduct and
22   the alleged violation. Starr v. Baca, 652 F.3d 1202, 1205-06 (9th
     Cir. 2011); see Iqbal, 556 U.S. at 676 (in § 1983 action, “a
23   plaintiff must plead that each Government-official defendant,
     through the official’s own individual actions, has violated the
24   Constitution”). Here, Plaintiff fails to allege that Defendant
25   personally took any action against him. Indeed, although he names
     several PennDOT representatives he allegedly communicated with as
26   he investigated why his licenses had been suspended (see FAC at 3,
     6-7), Defendant is not among them, and nothing suggests that he
27   personally participated in suspending Plaintiff’s licenses.
28

                                         7
 1        Nonetheless, a driver’s license is constitutionally
 2   protected property and cannot be taken away without the
 3   procedural due process required by the 14th Amendment.
 4   Franceschi v. Yee, 887 F.3d 927, 935 (9th Cir. 2018) (citing Bell
 5   v. Burson, 402 U.S. 535, 539 (1971)).   The essence of procedural
 6   due process is that “individuals whose property interests are at
 7   stake are entitled to ‘notice and an opportunity to be heard.’”
 8   Dusenbery v. United States, 534 U.S. 161, 167 (2002) (citation
 9   omitted).   If Plaintiff wishes to seek injunctive relief in any
10   amended pleading, he must adequately allege that his California
11   driver’s licenses were suspended without procedural due process.
12                          *********************
13        If Plaintiff desires to pursue any of his claims,6 he is
14   ORDERED to file a second amended complaint within 28 days of the
15   date of this order, remedying the deficiencies discussed above.
16   The SAC should bear the docket number assigned to this case, be
17   labeled “Second Amended Complaint,” and be complete in and of
18   itself, without reference to the original Complaint or FAC.     He
19   should omit the claims the Court has dismissed without leave to
20   amend.   He is warned that if he fails to timely file a sufficient
21
22
23
24
25
26
          6
           Plaintiff recently filed notice that he was planning to meet
27   and confer on January 12, 2020, with a representative of PennDOT.
     If Plaintiff now no longer desires to pursue this lawsuit, he
28   should file a notice of voluntary dismissal.

                                      8
 1   SAC, the Court may dismiss this action entirely on the grounds
 2   set forth above or for failure to diligently prosecute.
 3
 4   DATED: January 22, 2020
                                     JOHN F. WALTER
 5                                   U.S. DISTRICT JUDGE
 6
 7   Presented by:
 8   __________________________
     Jean P. Rosenbluth
 9   U.S. Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     9
